PER CURIAM.
We are presented with two appeals which involve the same liquified petroleum gas explosion in an apartment. Each appeal is from summary final judgment for the defendant. One action was for Edgar Miller’s damages as the father of Robbie Miller, and the other action was as the personal representative in the estate of Robbie Miller, deceased. The appellant was substituted as a party plaintiff after the summary judgment was, rendered.
Robbie accompanied a tenant to her new apartment for the purpose of taking care of the tenant’s child. A person, whose identity is unknown, had removed a gas fixture in the apartment and left the line uncapped. The valve, which was located outside the apartment, in the line from the tank to the apartment was open. The apartment was filled with gas. An explosion occurred when Robbie attempted to light a kerosene lamp.
It is clear from the depositions before the court that for the explosion to occur at least two factors must have occurred; that is, someone removed the fixture without capping the line and someone turned on the hand valve outside the apartment. The trial judge, upon being presented with these undisputed facts, determined that there was no genuine issue of material fact and entered a summary final judgment for the gas company. A cause against other defendants is pending in the trial court.
The appellant urges reversal upon the ground that there is a genuine issue as to whether the gas company discharged its duty to handle the dangerous substance in a reasonably safe manner. There is no issue upon the fact that the injuries were from the explosion of gas which escaped inside the apartment. The trial judge correctly determined that under the law established in Rodriguez v. Houston Corpora*444tion, Fla.App.1964, 167 So.2d 746, the gas company had no duty to inspect the inside of the apartment for leaks. Upon the basis of this fact, appellant’s argument must fail because there is no issue upon the handling of the dangerous substance outside the walls of the apartment house.
Affirmed.